Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 19, 2013

                                     No. 04-13-00278-CV

     PEACOCK HOSPITALITY, INC. D/B/A HOLIDAY INN EXPRESS-BURNET,
                               Appellant

                                              v.

                   Bipin PATEL; Mahadev, LLC; and First National Bank,
                                      Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-04054
                        Honorable Janet P. Littlejohn, Judge Presiding


                                       ORDER
        Appellant’s brief was due to be filed on July 22, 2013. This court granted Appellant’s
first motion for extension of time to August 9, 2013. On August 6, 2013, Appellant filed an
unopposed second motion for extension of time to file the brief for a total extension of forty-
eight days.
       Appellant’s motion is GRANTED. Appellant’s brief is due on September 9, 2013.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court